            Case
             Case3:20-cv-00479-LRH-CLB
                  3:20-cv-00479-LRH-CLB Document
                                         Document31-1
                                                  32 Filed
                                                      Filed01/15/21
                                                            01/13/21 Page
                                                                      Page11ofof11



                                  UNITED STATES DISTRICT COURT
 1                                 FOR THE DISTRICT OF NEVADA
 2
      RICKIE STEVENS,                                 )
                                                      ) Civil Action No. 3:20-cv-00479-LRH-CLB
 3                   Plaintiff,
                                                      )
 4                                                    )
      vs.
                                                      )
                                                        ORDER OF DISMISSAL
 5                                                    ) [PROPOSED] ORDER OF DISMISSAL
      UNIFY FINANCIAL CREDIT UNION,
                                                      )
 6
      EXPERIAN INFORMATION
                                                      )
      SOLUTIONS, INC., AND TRANSUNION,
                                                      )
 7    LLC.,
                                                      )
                 Defendants.                          )
 8
     ______________________________________
 9                                [PROPOSED] ORDER OF DISMISSAL
10
             Plaintiff, Rickie Stevens (“Plaintiff”), and Defendant Unify Financial Credit Union,
11
     (“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise
12
     sufficiently advised,
13
             IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED
14
     with prejudice with each party to bear their own costs and attorneys’ fees. Proceedings will
15
     continue as to Codefendant’s Experian Information Solutions, Inc., and TransUnion, LLC.
16

17

18           SO ORDERED.

19          DATED this 15th day of January, 2021.
                                                          ________________________________
20   Date: _________________                              _________________________
                                                          LARRY
                                                          Larry R. R. HICKS
                                                                   Hicks
21                                                        UNITED   STATES
                                                          United States      DISTRICT
                                                                        District Judge JUDGE
22

23

24

25



                                                    -1-
                                            [PROPOSED] ORDER
